Title: To Thomas Jefferson from Riedesel, 4 December 1779
From: Riedesel, Friedrich Adolph (Adolf) von
To: Jefferson, Thomas



Sir
New York 4th. Decr: 1779

I should conceive it an instance of ingratitude, to leave Virginia without repeating to you my heartiest thanks for every mark of Friendship which you have so kindly testified to me from the first moments of our acquaintance; and for the Assistance and hospitality which you have shewn the Troops under my Command since you have assumed the Government of Virginia: I beg you will be assured that I shall ever retain a grateful rememberance of them and deem myself singularly happy, after this unnatural War is ended, to render you any Service in my power as a token of my personal regard for you and your Family.
Allow me to recommend to your farther protection the Brunswick Troops in your Province, now under the Command of Brigadier Genl: Specht; you have hitherto been satisfied with their Conduct and I am convinced they will ever behave so as to merit the continuance of your kindness.
I presume to request you will present my respects and Madame de Riedesels best Compliments to Mrs. Jefferson, whose very amiable Character and the many proofs which we have experienced of Her Friendship can never be effaced from out of our Memory, and she will ever possess a high rank among Madame de R’s particular Friends.
I beg leave to inclose to Your Excellency a number of Letters received from Europe for several Officers and Soldiers of the Troops of Convention: As they are from individuals no ways interested in the Contest, I dare to ask after their passing your inspection, to have them sent by the safest conveyance to Brigr: Genl: Specht: Such Letters cannot have any influence in the general Cause but will give very sensible Pleasure to the Gentlemen to  whom they are addressed; who have not heard from their Friends for a great length of Time.
Permit me to add in conclusion the perfect sentiments of respect and Esteem with which I have the Honor to be Your Excellencys most obedient humble Servant,

Riedesel M: G:

